             Case 2:21-cv-03927-SVW-AFM Document 1-1 Filed 05/10/21 Page 1 of 2 Page ID #:8



                     1   MORGAN, LEWIS & BOCKIUS LLP
                         Anne Marie Estevez*
                     2   600 Brickell Avenue, Suite 1600
                         Miami, FL 33131
                     3   T: (305) 415-3330
                         F: (305) 415-3331
                     4   annemarie.estevez@morganlewis.com
                     5   Stephanie Schuster*
                         Jason Y. Siu (SBN 324147)
                     6   1111 Pennsylvania Avenue, NW
                         Washington, D.C. 20004-2541
                     7   T: (202) 739-3000
                         F: (202) 739-3001
                     8   stephanie.schuster@morganlewis.com
                         jason.siu@morganlewis.com
                     9
                         *pro hac vice application to be filed
                    10
                         Attorneys for Defendant QVC, Inc.
                    11
                    12                         UNITED STATES DISTRICT COURT
                    13                        CENTRAL DISTRICT OF CALIFORNIA
                    14
                    15   PERLA MAGENO, an individual,             Case No. 2:21-cv-03927
                    16                      Plaintiff,            DECLARATION OF JASON Y. SIU
                                                                  IN SUPPORT OF DEFENDANT’S
                    17                v.                          NOTICE OF REMOVAL
                    18   QVC, INC., a Delaware corporation; and
                         DOES 1 to 10, inclusive,
                    19
                                            Defendants.
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28
MORGAN, LEWIS &                                                               DECLARATION OF JASON Y. SIU
 BOCKIUS LLP                                                                   IN SUPPORT OF DEFENDANT’S
 ATTORNEYS AT LAW
                                                                                      NOTICE OF REMOVAL
             Case 2:21-cv-03927-SVW-AFM Document 1-1 Filed 05/10/21 Page 2 of 2 Page ID #:9



                     1                         DECLARATION OF JASON Y. SIU
                     2         I, Jason Y. Siu, declare as follows:
                     3         1.    I am an associate with the law firm of Morgan, Lewis, & Bockius
                     4   LLP, counsel for Defendant QVC, Inc. in this action. I make this declaration in
                     5   support of Defendant’s Notice of Removal. I have personal knowledge of the facts
                     6   set forth in this Declaration or know of such facts from my review of the case
                     7   documents and the court docket in this matter and other information that is publicly
                     8   available or provided to me by Defendant. If called and sworn as a witness, I could
                     9   and would competently testify thereto.
                    10         2.    Attached hereto as Exhibit A is a true and correct copy of the
                    11   Complaint filed on May 4, 2021.
                    12         I declare under penalty of perjury that the foregoing is true and correct.
                    13         Executed on this 10th day of May 2021, in Washington, D.C.
                    14
                    15                                                 ___________________________
                                                                                                  .



                    16                                                         Jason Y. Siu

                    17
                    18
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28
MORGAN, LEWIS &                                                                    DECLARATION OF JASON Y. SIU
 BOCKIUS LLP                                                                        IN SUPPORT OF DEFENDANT’S
 ATTORNEYS AT LAW
                                                                                           NOTICE OF REMOVAL
